Exhibit 10.5



 

 

OSHKOSH B'GOSH, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN

(As Amended and Restated as of January 1, 2002)

OshKosh B'Gosh, Inc., a Delaware corporation (the "Company") established in 1984
a deferred compensation program for certain of its key management employees in
order to aid the Company and any Participating Employer in attracting and
retaining qualified personnel upon whose efforts the continued successful
operation of the Company and any Participating Employer will depend, such
program being known as the OshKosh B'Gosh, Inc. Executive Deferred Compensation
Plan (the "Plan"), and the Company has amended the Plan since its establishment
and now wishes to amend and restate the Plan effective as of January 1, 2002,
 1. the Company hereby amends and restates the Plan effective as of January 1,
    2002, upon the following terms and conditions:


Definitions

 1. "Account" means the bookkeeping reserve account for each Participant which
    shall be established by the Company or a Participating Employer solely as a
    device for determining the amounts which may become payable to the
    Participant hereunder. Such Account shall not constitute or be treated as a
    trust fund of any kind, it being expressly provided that the amounts
    credited to such Account shall at all times be and remain the sole property
    of the Company or a Participating Employer. The Participant shall have no
    proprietary rights of any nature whatsoever with respect thereto, unless and
    until such time as a payment thereof is made to the Participant (or his
    beneficiaries) as provided in this Plan. Separate Accounts shall be
    maintained by each Participant's employer, whether the Company or a
    Participating Employer, to reflect the bookkeeping accruals attributable to
    the deferrals made by the Participant while in the employ of each employer
    and any Supplemental Contributions (as defined in Section 2.2 hereof).
    "Deferred Compensation"
    means the portion of a Participant's compensation for any Fiscal Year, or
    part thereof that has been deferred pursuant to this Plan.
    "Officer"
    means an employee of the Company or a Participating Employer who is either
    an elected or appointed officer of the Company.
    "Fiscal Year"
    means the fiscal year of the Company.
    "Interest Equivalent Credits"
    means such amounts as shall have been credited to a Participant's Account
    pursuant to Article III hereof.
    "Participant"
    means an Officer participating in this Plan whose Deferred Compensation
    amounts, Supplemental Contributions (as defined in Section 2.2 hereof) and
    Interest Equivalent Credits have not been wholly distributed.
    "Participating Employer"
    shall mean an Affiliated Employer, as that term is defined in the OshKosh
    B'Gosh, Inc. Profit Sharing Plan, authorized by the Company to participate
    in this Executive Deferral Compensation Plan, by extending the same to such
    Affiliated Employer's eligible officers.


Deferred Compensation Election

 1. Each Officer may elect to have a designated amount or a percentage (subject
    to Company or Participating Employer approval) of his total compensation,
    including bonuses, if any, otherwise receivable by him or paid to him on
    account of services performed, during any Fiscal Year commencing on or after
    January 1, 1984 deferred in accordance with the terms of this Plan. An
    Officer desiring to exercise such election as to any such Fiscal Year shall,
    prior to the beginning of such Fiscal Year (or prior to the beginning of the
    Officer's initial employment if such employment is to commence other than at
    the beginning of a Fiscal Year), notify the Company or the Participating
    Employer in writing of his election of the amount or percentage of such
    total compensation for such Fiscal Year that he elects to be so deferred by
    completing, signing and delivering to such employer a deferral election form
    substantially in the form attached hereto as Exhibit A. The Officer may
    revoke or change any prior deferral election form by giving at least 30 days
    prior written notice of such revocation or change to such employer. Any such
    revocation or change will be given prospective effect only and will not
    affect prior deferrals.
 2. The Company or the Participating Employer (whichever is the employer of the
    Participant of the relevant time) shall make a contribution for each Fiscal
    Year, which shall be credited to each Participant's Account, of an amount
    equal to the decrease, if any, in the amount of contributions and
    forfeitures allocable to the Participant's account under any defined
    contribution plan (e.g., a profit sharing plan) of the Company (or which
    would have been allocated as a contribution or forfeiture but for the fact
    that the Participant is excluded from continuing or commencing participation
    in such defined contribution plan because of the exclusions in the
    definition of the eligible class of employees made by the Company in 1989),
    resulting from the fact that compensation which the Participant elects to
    defer under this plan is not taken into account as "wages," "salary" or
    "compensation" in determining the amount of the Company's or a Participating
    Employer's contribution under such a defined contribution plan and the
    allocation of that contribution to the Participant's account under such
    plan. The amount to be so credited is hereinafter referred to as a
    "Supplemental Contribution." Such Supplemental Contribution shall become
    nonforfeitable pursuant to the vesting schedule, if any, provided under the
    Company's defined contribution plan for which the Supplemental Contribution
    is made.
 3. The amount of a Participant's Deferred Compensation shall be credited to his
    Account as of the date, absent an election under this Plan, on which he
    would have received such amount. The amount of any Supplemental Contribution
    for a Participant shall be credited to his Account once a year as of the end
    of the quarter during which the proper amount of such Supplemental
    Contribution can be determined.


Interest Equivalent Credits

 1. Any and all amounts of Deferred Compensation, Supplemental Contributions and
    previously credited interest standing to the credit of each Participant's
    Account as of the end of each quarter of the Fiscal Year shall receive an
    Interest Equivalent Credit based upon the average U.S. Bank, N.A. prime rate
    of interest in effect during such quarter. In calculating such quarterly
    Interest Equivalent Credit, the amounts which comprise Participant's Account
    balance as of the end of such quarter shall earn interest commencing with
    the date such amounts were credited to the Participant's Account (but in no
    event earlier than the first day of such quarter). By way of illustration,
    if a Participant's Account had been credited with Deferred Compensation on
    January 15 of a Fiscal Year, such Deferred Compensation would be entitled to
    be credited with interest on March 31 of such year based on the period
    between January 15 and March 31 of such year. The phrase "average U.S. Bank,
    N.A. prime rate of interest in effect during each quarter" means the
    weighted average rate of interest adopted by the U.S. Bank, N.A., from time
    to time during such quarter, as the base rate for interest rate
    determinations.


Payments From Account

 1. The Participant shall become entitled to commence receiving the
    nonforfeitable amounts credited to his Account upon his termination of
    employment with the Company for whatever reason. Any Account balances
    accrued by a Participant while in the employ of the Company will be the sole
    obligation of the Company and any such balances accrued by a Participant
    while in the employ of a Participating Employer will be the sole obligation
    of the Participating Employer. Section 5.1 hereof provides a special rule
    for determining the separate obligation of the Company and any Participating
    Employer regarding the supplemental payments therein specified in the case
    of a Participant who has served in the employ of both. Neither employer
    shall have any liability for the portion of such Account balances accrued by
    the Participant while in the employ of the other employer.
 2. The nonforfeitable amounts credited to a Participant's Account shall be paid
    to him (or the Beneficiary, as the case may be) in one of the following
    methods:
     a. In annual installments, to commence on or about March 15th of the year
        following the year of termination of service, with one-tenth of the
        balance in his Account becoming then payable and with the remaining
        installments being paid on each anniversary thereof according to the
        following schedule:
    
        
    
        Anniversary of
        First Payment Date
        
        Portion of Participant's
        Account To Be Paid
        
        1st
        
        1/9
        
        2nd
        
        1/8
        
        3rd
        
        1/7
        
        4th
        
        1/6
        
        5th
        
        1/5
        
        6th
        
        1/4
        
        7th
        
        1/3
        
        8th
        
        1/2
        
        9th
        
        Remainder
    
        
    
        Any other payment plan approved by the Company in its sole discretion.

 3. It shall be the obligation of any Participant (or Beneficiary, as the case
    may be) under this Section 4.3 to keep the Company or a Participating
    Employer advised of his current address and such employer shall have no
    obligation to commence or continue payout of such Participant's Account
    unless and until it shall have received the written request therefor
    specifying the current address for payment.
 4. Interest Equivalent Credits shall continue to be applied on the balance in
    the Participant's Account in accordance with Section 3.1 until the
    Participant or his designated beneficiary or beneficiaries have received the
    final payment of such balance.
 5. Participants may designate any person or persons (including, but not limited
    to, a trust) to be a "Beneficiary" hereunder. Such designation shall be
    effected by filing a written notification with the Company in the form
    prescribed by it and may be changed from time to time by similar action. If
    the Participant fails to make such designation or if the designated
    Beneficiary fails to survive the Participant, any such unpaid portion of his
    Account shall be paid to his estate. The nonforfeitable balance in a
    Participant's Account shall become distributable in accordance with
    Section 4.2 upon a Participant's death while in the Company's or a
    Participating Employer's employ or upon his death after termination of
    employment with the Company or a Participating Employer. If payments of the
    Account have already commenced at the time of the Participant's death, they
    shall continue in accordance with the method of payment then in effect under
    Section 4.2, subject to the Company's continuing right in its sole
    discretion to approve of another payment plan under Section 4.2(b).
 6. The Company may, in its sole discretion, on request of a Participant who
    remains in the Company's or a Participating Employer's employ, determine to
    make a distribution and the manner of the distribution to such Participant
    of a portion or all of his nonforfeitable Account, on the basis of personal
    financial hardship. In the case of personal financial hardship, distribution
    may be made only when such Participant has established to the satisfaction
    of the Company that a severe personal financial hardship exists
    necessitating his request. Without limitation, such a personal financial
    hardship may arise from unusual or extraordinary medical expenses not
    covered by insurance of the Participant, of other persons who rely upon the
    Participant for financial support or education expenses. The purchase or
    maintenance of a principal residence for the Participant, or other
    investment opportunities will not be considered financial hardship.


Supplemental Payments

 1. By way of a payment supplemental to the payments provided for by Article IV
    hereof, the Company agrees to also pay to a Participant (or to anyone else
    entitled thereto as a beneficiary of the Participant under the terms of any
    defined benefit plan (e.g., a pension plan of the Company) an amount or
    amounts equal to the decrease, if any, in the amounts payable under any such
    defined benefit plan, resulting from the fact that compensation which the
    Participant elects to defer under this Plan is not taken into account as
    "wages," "salary" or "compensation" in determining the amount of any benefit
    payment under such a defined benefit plan. With respect to a Participant who
    has served in the employ of the Company and of a Participating Employer, the
    total supplementary pension benefit shall be computed based on the
    Participant's aggregate compensation (as if the same had not been reduced by
    deferrals under this Plan) from both such employers. Once the total amount
    of such supplementary pension benefit has been determined, the obligation to
    pay it will be divided between the respective employers based on the ratio
    of the total deferrals made at each employer that are taken into account in
    the supplementary pension benefit calculation compared to the total
    deferrals at both employers that are so taken into account. Each employer
    shall be solely liable for its own portion of the obligation, but shall have
    no liability for the portion of the supplementary benefit payable by the
    other employer. The Company shall determine, in its sole discretion, the
    method of payment under this Section 5.1. The purpose of this provision is
    to assure to a Participant that he receive the same total pension benefits
    that he would have received had he not elected to defer any of his
    compensation under this Plan.


Miscellaneous

 1. Any amount payable from the Participant's Account shall not be subject in
    any manner to alienation, sale, transfer, assignment, pledge, attachment,
    garnishment or encumbrance of any kind, by will, or by inter vivos
    instrument (other than permitted beneficiary designations under Section 4.5
    hereof). Any attempt to alienate, sell, transfer, assign, pledge or
    otherwise encumber any such payment, whether presently or thereafter
    payable, shall not be recognized by the Company or a Participating Employer.
    Any payment due hereunder shall not in any manner be subject to the debts or
    liabilities of the Participant. If the Participant shall attempt to
    alienate, sell, transfer, assign, pledge or otherwise encumber his payments
    under this Plan or any part thereof, or if by reason of his bankruptcy or
    other event happening at any time, such payments would devolve upon anyone
    else or would not be enjoyed by him, then the Company, in its sole
    discretion, may terminate his interest in any such benefit, and hold or
    apply it to or for the benefit of the Participant, his spouse, children, or
    other dependents, or any of them, in such manner as the Company may deem
    proper.
 2. Every person receiving or claiming payments under this Plan shall be
    conclusively presumed to be mentally competent until the date on which the
    Company or a Participating Employer receives a written notice, in form and
    manner acceptable to it, that such person is incompetent and that a
    guardian, conservator, or other person legally vested with the care of his
    estate has been appointed. In the event a guardian or conservator of the
    estate of any person receiving or claiming payments under the Plan shall be
    appointed by a court of competent jurisdiction, payments may be made to such
    guardian or conservator provided that proper proof of appointment and
    continuing qualification is furnished in a form and manner acceptable to the
    Company. Any such payment so made shall be a complete discharge of any
    liability therefor.
 3. Participation in this Plan, or any modifications thereof, or the payments of
    any benefits hereunder, shall not be construed as giving to the Participant
    any right to be retained in the service of the Company or any Participating
    Employer, limiting in any way the right of the Company or any Participating
    Employer to terminate the Participant's employment at any time, evidencing
    any agreement or understanding, express or implied, that the Company or any
    Participating Employer will employ the Participant in any particular
    position or at any particular rate of compensation and/or guaranteeing the
    Participant any right to receive a salary increase in any Fiscal Year, such
    increase being granted only at the sole discretion of the Board of Directors
    of the Company or any Participating Employer.
 4. By electing to participate in this Plan, the Officer agrees that any of his
    compensation which he elects to defer under this Plan will not be taken into
    account as "wages," "salary" or "compensation" in determining the amount of
    any payment or allocation, or for any other purpose, under any pension,
    retirement or deferred profit sharing plan of the Company or any
    Participating Employer.
 5. The Plan shall be construed, administered and governed in all respects under
    and by the laws of the State of Wisconsin, to the extent not preempted by
    the Employee Retirement Income Security Act of 1974, as amended.
 6. Neither the Company, any Participating Employer nor any officer or director
    of either or any other person shall be liable for any act or failure to act
    hereunder, except for gross negligence or fraud.
 7. The Board of Directors of the Company reserves the right to amend, modify,
    terminate, or discontinue this Plan at any time; provided, however, no such
    action shall reduce the amount then credited to the Participant's Account or
    change the time and manner of payment of such amount, without the consent of
    the Participant, if living, or his designated beneficiary or beneficiaries,
    if the Participant is not living.
 8. The claims procedure provided in the OshKosh B'Gosh, Inc. Profit Sharing
    Plan shall apply in full to this Plan.

EXHIBIT A

OSHKOSH B'GOSH, INC. EXECUTIVE DEFERRED COMPENSATION PLAN
DEFERRAL ELECTION

In accordance with the terms and conditions of the OshKosh B'Gosh, Inc.
Executive Deferred Compensation Plan I hereby elect that the following
percentages (or amount) of any salary and bonuses which may become payable to me
on account of services performed for OshKosh B'Gosh, Inc. during the calendar
year 20___ and future calendar years, shall be deferred for payment at a later
time, and credited to the Account established in my name, in accordance with and
subject to the terms and conditions of such Plan:

______% or $_____* of regular gross salary to be taken out of each monthly
paycheck.

_____% or $_____** of any bonus which may be declared by OshKosh B'Gosh, Inc.
and which is payable to me.

I understand that this deferral election shall remain in full force and effect
until I revoke and/or change it by properly executing the filing a new deferral
election in accordance with the terms and conditions of the Plan.

I hereby expressly revoke all prior deferral elections by me and reserve the
right to revoke and/or change this deferral election in the manner provided
under the terms and conditions of the Plan.




Date



Received by OshKosh B'Gosh, Inc. on _______________, 20___.

 

By: